Title: Thomas Jefferson to the Seventy-Six Association, 30 September 1811 [document added in digital edition]
From: Jefferson, Thomas
To: Johnson, Joseph,Kirkland, Joseph,White, John B.,Lance, William,Moses, Myer,Seventy-Six Association


          
          
                            Gentlemen
                            Monticello Sep. 30. 1811.
                        
          I have duly recieved your letter of Aug. 29. with the copy of mr Markley’s oration which it covered. I am very sensible of the attentions with which the Seventy six association have has  honored me in directing the transmission of this pamphlet and equally thankful to yourselves for your care in the execution of their desire. sentiments so truly patriotic, & so eloquently expressed by the Orator cannot fail to be pleasing to those retiring from public affairs, and to strengthen their confidence that the system of government for which we have labored will continue to be cherished and improved by those who come after us. Accept the tender of my high consideration & respect
          
                        Th: Jefferson
                        
          
        